Citation Nr: 0623059	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-35 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Fl



THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Gainesville, Florida, 
which denied the veteran's application for enrollment in VA 
healthcare system as a priority group 8 veteran.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA health care system. 38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits. 38 
C.F.R. § 17.36(a) (2005).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8. 38 C.F.R. § 17.36(b) (2005).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003. 38 C.F.R. § 17.36(c) (2004); see also 68 Fed. Reg. 
2,670-73 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in priority group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).

Under applicable regulation, a veteran may apply to be 
enrolled in the VA healthcare system at any time; however, a 
veteran who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility. 38 C.F.R. § 17.36(d) (2005) (emphasis added).

The pertinent facts in this case do not appear to be in 
dispute.  It is not alleged nor is it shown that the veteran 
applied prior to January 17, 2003.  The duplicate CHR file 
shows that the veteran applied for enrollment on February 7, 
2003 (see September 2004 statement of the case (SOC)).  A 
March 2004 letter notified the veteran that he was assigned 
to Group 8 and that on January 17, 2003, the Secretary made 
the difficult decision to suspend new enrollments of veterans 
who are assigned to Priority Group 8.  

It appears that an updated financial assessment (Means Test) 
was completed on March 6, 2004 (see SOC) and a completed 
Application for Health Benefits was received in June 2004.  
In the June 2004 application, the veteran acknowledged that 
he did not have a service-connected disability rating.  He 
also completed Section II of the application, providing 
information regarding his financial situation.

Based upon his status as a nonservice-connected veteran and 
the financial information provided, the veteran was assigned 
to priority group 8.  In a September 2004 SOC, the VAMC 
denied his application for enrollment in VA healthcare system 
essentially on the basis that he was a nonservice-connected 
veteran whose annual income exceeded VA's means test 
threshold, and whose completed application for enrollment in 
the VA health care system was received after January 17, 
2003.

The veteran appealed the RO's determination.  In his 
substantive appeal, he indicated that he had served in Korea 
and that had no other assets other than his 401k savings that 
are quickly depleting due to his out of pocket medical 
expenses.  

A memo added to the file indicated that the veteran applied 
for enrollment after January 17, 2003.  The veteran has 
income over the established threshold and carries health 
insurance.  Care in the private sector is a reasonable 
expectation.  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received subsequent 
to January 17, 2003, and as a category 8 veteran he is 
ineligible for enrollment under the applicable regulation.  
The Board has also sympathetically considered the veteran's 
contentions to the effect that his appeal should be granted 
on the basis that he served in Korea and now has out of 
pocket medical expenses that are quickly depleting his 
assets.  

The veteran's honorable Army service is recognized and 
appreciated.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department. 38 U.S.C.A. § 
7104(c) (West 2992).  Under the facts of this case, the 
applicable criteria are dispositive. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In light of the facts set forth above, 
therefore, the veteran's claim must be denied because of the 
lack of legal entitlement under the law.

In that regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to matters in 
which the law, and not the evidence, is dispositive. See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds 
that any deficiency in the VA's notice or development actions 
is harmless error. Id.





ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


